FILED
                            NOT FOR PUBLICATION                            DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BONNIE LOU MacGREGOR,                            No. 11-70693

               Petitioner - Appellant,           Tax Ct. No. 12150-08

  v.

COMMISSIONER OF INTERNAL                         MEMORANDUM*
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Bonnie Lou MacGregor appeals pro se from the Tax Court’s decision

upholding the determination of deficiencies by the Commissioner of the Internal

Revenue Service (“IRS”) with regard to MacGregor’s federal income taxes for tax

years 2001-2005. We have jurisdiction under 26 U.S.C. § 7482(a). We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the Tax Court’s legal conclusions and for clear error its factual findings.

Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir. 1999). We affirm.

      The Tax Court properly concluded that the IRS’s use of bank deposits and

cash expenditures to reconstruct MacGregor’s income was appropriate, and that the

IRS’s deficiency assessment was presumed correct unless MacGregor produced

evidence to rebut the calculations. See Choi v. Comm’r, 379 F.3d 638, 639-40 (9th

Cir. 2004) (when a taxpayer fails to maintain or produce adequate records of

income, the IRS may use indirect methods to determine tax liability); Welch v.

Comm’r, 204 F.3d 1228, 1230 (9th Cir. 2000) (deposits are prima facie evidence of

income, and it is taxpayer’s burden to prove they are not taxable); Hardy, 181 F.3d

at 1004 (deficiency determinations are entitled to presumption of correctness if IRS

relies on “substantive evidence that the taxpayer received unreported income”).

      The Tax Court did not commit clear error in finding that MacGregor was not

entitled to deductions for alleged marketing expenses and repayment of a loan

because MacGregor offered no evidence to support the deductions. See Sparkman

v. Comm’r, 509 F.3d 1149, 1159 (9th Cir. 2007) (taxpayer bears burden of “clearly

showing” right to claimed deduction); Welch, 204 F.3d at 1230 (taxpayer must

establish that income resulted from a nontaxable loan).




                                          2                                    11-70693
      The Tax Court did not abuse its discretion in refusing to consider documents

attached to MacGregor’s post-trial brief purporting to show her additional

investment in a partnership and that a settlement payment was reimbursement for

medical expenses. See T.C. R. 143(c) (ex parte statements and unadmitted

allegations do not constitute evidence); Rivera v. Baker West, Inc., 430 F.3d 1253,

1257 (9th Cir. 2005) (to show that the personal injury exclusion applies, taxpayer

must establish “a direct causal link between the damages and the personal injuries

sustained” (citation and internal quotation marks omitted)); Alexander Shokai, Inc.

v. Comm’r, 34 F.3d 1480, 1488 (9th Cir. 1994) (evidentiary rulings reviewed for

an abuse of discretion).

      Contrary to MacGregor’s argument on appeal, the Tax Court did not err by

failing to address arguments raised in her computation statement because the court

had expressly addressed them in its memorandum of decision, and a computation

statement “cannot be used to reopen the evidence.” Erhard v. Comm’r, 46 F.3d

1470, 1480 (9th Cir. 1995).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985-86 n.2 (9th Cir.

2009) (per curiam).

      AFFIRMED.


                                         3                                   11-70693